Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 1 of 101 Page ID
                                  #:1711
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 2 of 101 Page ID
                                  #:1712
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 3 of 101 Page ID
                                  #:1713
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 4 of 101 Page ID
                                  #:1714
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 5 of 101 Page ID
                                  #:1715
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 6 of 101 Page ID
                                  #:1716
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 7 of 101 Page ID
                                  #:1717
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 8 of 101 Page ID
                                  #:1718
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 9 of 101 Page ID
                                  #:1719
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 10 of 101 Page ID
                                   #:1720
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 11 of 101 Page ID
                                   #:1721
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 12 of 101 Page ID
                                   #:1722
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 13 of 101 Page ID
                                   #:1723
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 14 of 101 Page ID
                                   #:1724
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 15 of 101 Page ID
                                   #:1725
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 16 of 101 Page ID
                                   #:1726
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 17 of 101 Page ID
                                   #:1727
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 18 of 101 Page ID
                                   #:1728
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 19 of 101 Page ID
                                   #:1729
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 20 of 101 Page ID
                                   #:1730
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 21 of 101 Page ID
                                   #:1731
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 22 of 101 Page ID
                                   #:1732
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 23 of 101 Page ID
                                   #:1733
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 24 of 101 Page ID
                                   #:1734
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 25 of 101 Page ID
                                   #:1735
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 26 of 101 Page ID
                                   #:1736
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 27 of 101 Page ID
                                   #:1737
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 28 of 101 Page ID
                                   #:1738
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 29 of 101 Page ID
                                   #:1739
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 30 of 101 Page ID
                                   #:1740
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 31 of 101 Page ID
                                   #:1741
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 32 of 101 Page ID
                                   #:1742
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 33 of 101 Page ID
                                   #:1743
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 34 of 101 Page ID
                                   #:1744
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 35 of 101 Page ID
                                   #:1745
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 36 of 101 Page ID
                                   #:1746
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 37 of 101 Page ID
                                   #:1747
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 38 of 101 Page ID
                                   #:1748
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 39 of 101 Page ID
                                   #:1749
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 40 of 101 Page ID
                                   #:1750
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 41 of 101 Page ID
                                   #:1751
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 42 of 101 Page ID
                                   #:1752
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 43 of 101 Page ID
                                   #:1753
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 44 of 101 Page ID
                                   #:1754
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 45 of 101 Page ID
                                   #:1755
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 46 of 101 Page ID
                                   #:1756
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 47 of 101 Page ID
                                   #:1757
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 48 of 101 Page ID
                                   #:1758
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 49 of 101 Page ID
                                   #:1759
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 50 of 101 Page ID
                                   #:1760
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 51 of 101 Page ID
                                   #:1761
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 52 of 101 Page ID
                                   #:1762
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 53 of 101 Page ID
                                   #:1763
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 54 of 101 Page ID
                                   #:1764
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 55 of 101 Page ID
                                   #:1765
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 56 of 101 Page ID
                                   #:1766
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 57 of 101 Page ID
                                   #:1767
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 58 of 101 Page ID
                                   #:1768
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 59 of 101 Page ID
                                   #:1769
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 60 of 101 Page ID
                                   #:1770
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 61 of 101 Page ID
                                   #:1771
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 62 of 101 Page ID
                                   #:1772
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 63 of 101 Page ID
                                   #:1773
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 64 of 101 Page ID
                                   #:1774
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 65 of 101 Page ID
                                   #:1775
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 66 of 101 Page ID
                                   #:1776
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 67 of 101 Page ID
                                   #:1777
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 68 of 101 Page ID
                                   #:1778
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 69 of 101 Page ID
                                   #:1779
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 70 of 101 Page ID
                                   #:1780
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 71 of 101 Page ID
                                   #:1781
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 72 of 101 Page ID
                                   #:1782
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 73 of 101 Page ID
                                   #:1783
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 74 of 101 Page ID
                                   #:1784
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 75 of 101 Page ID
                                   #:1785
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 76 of 101 Page ID
                                   #:1786
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 77 of 101 Page ID
                                   #:1787
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 78 of 101 Page ID
                                   #:1788
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 79 of 101 Page ID
                                   #:1789
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 80 of 101 Page ID
                                   #:1790
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 81 of 101 Page ID
                                   #:1791
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 82 of 101 Page ID
                                   #:1792
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 83 of 101 Page ID
                                   #:1793
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 84 of 101 Page ID
                                   #:1794
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 85 of 101 Page ID
                                   #:1795
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 86 of 101 Page ID
                                   #:1796
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 87 of 101 Page ID
                                   #:1797
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 88 of 101 Page ID
                                   #:1798
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 89 of 101 Page ID
                                   #:1799
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 90 of 101 Page ID
                                   #:1800
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 91 of 101 Page ID
                                   #:1801
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 92 of 101 Page ID
                                   #:1802
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 93 of 101 Page ID
                                   #:1803
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 94 of 101 Page ID
                                   #:1804
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 95 of 101 Page ID
                                   #:1805
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 96 of 101 Page ID
                                   #:1806
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 97 of 101 Page ID
                                   #:1807
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 98 of 101 Page ID
                                   #:1808
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 99 of 101 Page ID
                                   #:1809
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 100 of 101 Page ID
                                   #:1810
Case 5:17-cv-00002-JGB-KK Document 48-2 Filed 10/11/18 Page 101 of 101 Page ID
                                   #:1811
